53 N.Y.2d 991 (1981)
The People of the State of New York, Respondent,
v.
Jose Rodriguez, Appellant.
Court of Appeals of the State of New York.
Argued May 5, 1981.
Decided June 4, 1981.
Eve Cary and William E. Hellerstein for appellant.
Eugene Gold, District Attorney (Peter Weinstein of counsel), for respondent.
Chief Judge COOKE and Judges JASEN, GABRIELLI, JONES, WACHTLER, FUCHSBERG and MEYER concur.
*993MEMORANDUM.
The order of the Appellate Division should be affirmed.
On the present record, the issue of whether the defendant acted as the agent of the purchaser was properly submitted to the jury as a question of fact (People v Roche, 45 N.Y.2d 78, cert den 439 U.S. 958; People v Chong, 45 N.Y.2d 65; People v Argibay, 45 N.Y.2d 45).
Order affirmed in a memorandum.